Citation Nr: 1427557	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected left chest wall scar.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine on behalf of the RO in Detroit, Michigan.  Jurisdiction of these claims remains with the RO in Detroit, Michigan.

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

The contents of the claims file, including all records in the electronic (virtual) file, have been reviewed.  To the extent the record contains any argument or evidence that has not been considered by the agency of original jurisdiction (AOJ), the Veteran has waived AOJ consideration of that evidence.  See February 2013 Waiver by Veteran.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The Veteran's current left chest wall scar has an area of less than 6 square inches (39 sq. cm.), is not unstable, was not painful on examination, and does not result in any functional loss.

2.  The Veteran's sleep apnea did not begin during and is not otherwise etiologically related to his active service.

3.  The Veteran's erectile dysfunction did not begin during and is not otherwise etiologically related to his active service.

4.  The Veteran's erectile dysfunction is due to a nonservice-connected medical condition and has not been caused by or aggravated by his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for a left chest wall scar have not been met at any time during the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7805 (2013).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus (type II), have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

I.  Higher Rating for Service-Connected Scar

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).




Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left chest wall scar is currently rated as 0 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  Diagnostic Code 7805 applies to limitation of function of the affected part and specifically provides:  "Evaluate any disabling effect(s) not considered in rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."  Id.  Diagnostic Code 7800 requires involvement of the head, face, or neck, which is not at issue here. 

Diagnostic Code 7801 applies to scars, other than head, face, or neck, that are deep and nonlinear and provides for a 10 percent rating where the scars have an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  

Diagnostic Code 7802 provides for no more than a 10 percent rating and requires involvement of an area or areas of 144 square inches (929 sq. cm.), which is not the case with respect to the Veteran's left chest wall scar.  See January 2010 Report on VA Examination (Scars) (indicating area of less than 6 square inches (39 sq. cm) for right leg scars).  The Rating Schedule no longer includes a Diagnostic Code 7803.

Diagnostic Code 7804 applies to scars that are unstable or painful on examination. Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.   


In November 2009, the Veteran was afforded VA examinations for the service-connected scar on his left chest wall.  The VA examiner noted a well-healed, superficial scar located at the mid-posterior trunk.  The examiner indicated there was no skin breakdown over the scar, no keloid formation, no inflammation, no edema, and no reports of pain.  The examiner noted that the scar was superficial, measured 0.5 cm by 3 cm, and had no disabling effects.  Furthermore, the examiner concluded the scar did not cause any occupational or functional impairment.  These findings are consistent with the findings of the VA physician who examined the Veteran's scar in August 2007.

The Veteran testified in his February 2013 hearing that the scar was "painful" and "tender" when he lifted his arm, but, despite his representative using the phrase "limitation of motion", the Veteran specifically indicated that the scar did not prevent him from moving his arm or performing ordinary activities of daily living.

The Veteran's service-connected left chest wall scar does not meet the size criteria of DC 7801 or DC 7802 and does not involve the head, neck, or face as required by DC 7800.  The evidence, including the Veteran's testimony, establishes that the small, superficial scar does not cause any limitation of motion of his arm or any other body part and is not otherwise disabling.  The criteria for providing a compensable rating under DC 7805 have not been met.

The only remaining avenue for a schedular rating for the Veteran's scar is DC 7804.  The Veteran argues that he is entitled to a compensable rating because the scar causes him pain.  While the Veteran did testify to pain and tenderness at his February 2013 hearing, the evidence of record establishes that he had previously indicated that the scar does not cause pain.  The November 2009 VA examiner made other findings, such as that the scar was superficial, was not inflamed, caused no edema, and caused no disabling effects, that the Board finds consistent with the Veteran's reports to the examiner that he had no pain.

The Veteran testified that the VA examiner incorrectly characterized the Veteran's symptoms and that the examiner was insufficiently observant of indications of pain when performing the scar examination.  The Veteran feels the examiner should have noticed facial expressions and other physical reactions indicative of pain during the exam.  The Board must resolve the conflict in the evidence.

The Board is mindful that the question at issue involves, in part, the conduct of a medical examination.  A physician has some discretion in the manner an examination is conducted and, obviously, a physician is better placed than lay persons, including members of the Board, to determine how an examination should be conducted.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion"); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  With respect to the accuracy of the VA examiner's recordation of the Veteran's statements, VA examinations are entitled to a presumption of regularity. Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008).  Additionally, the VA examiner reported numerous, specific findings necessarily implying that she had performed a thorough examination and documenting that she conscientiously recorded other information, such as medical history, that corresponds to other evidence of record.

To the extent the Veteran questions the credibility of the examiner, the results of the November 2009 VA examination were wholly against the Veteran's claims for an increased rating for his scar and, so, there is a least some reason, independent of any perceived inadequacy in the conduct of the test, for the Veteran to be dissatisfied with the examination.  Cartright, 2 Vet. App. at 25 ("interest may affect the credibility of testimony").  In contrast, the VA examiner has no discernible reason to falsify her report and considerable professional motivation, including potential reputational and licensing consequences, not to inaccurately record the results of an examination.  

The Board finds the examiner's report to be the most credible and probative evidence of the symptoms caused by the Veteran's scar.  The Board finds that the Veteran's reports of pain and tenderness associated with his small, superficial scar are not sufficiently credible to outweigh the contrary evidence.

The preponderance of the evidence is against the Veteran's claim of entitlement to a compensable, schedular rating for his left chest wall scar, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Additional Considerations

Consideration of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The record does not indicate that the rating criteria are inadequate for rating the Veteran's left chest wall scar.  As was already discussed in detail above, higher ratings were available but the Veteran's symptoms did not manifest the criteria therefor. A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the Veteran's scar to be superficial, stable, and non-painful.  It is not otherwise asymptomatic.  The rating criteria, in addition to specifying particularly relevant symptoms, allow for the assignment of ratings based on the overall severity of symptoms including, explicitly, "any disabling effect(s)."  All such symptoms have been considered in continuing the non-compensable rating.  Consequently, the first criterion for referral is not met.  As such, referral for consideration of an extraschedular rating for a right foot disability is not warranted.  38 C.F.R. § 3.321(b)(1).

II.  Service Connection

Service connection may be established for disability resulting from injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Presumptive service connection may be granted for certain "chronic diseases" if they become manifest within one year of discharge from service to a degree of 10 percent or more.  38 C.F.R. §§ 3.307(a)(3); 38 C.F.R. 3.309(a).  The claimed disabilities on appeal are not among the diseases listed.  As such, the provisions of 38 C.F.R. § 3.303(b), including "continuity of symptomology" is not for consideration under the circumstances of this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  .  

The Veteran served on the ground in Vietnam, and may be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  However, neither sleep apnea nor erectile dysfunction is among the listed disorders which may be presumed related to exposure to herbicides.  38 C.F.R. § 3.309(e).  Presumptive service connection for either condition on this basis is not warranted.

Where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation or as secondary to a service-connected disability.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Sleep Apnea

The Veteran sought treatment from the VA in 2009 due to increasing symptoms relating to sleep.  His treating VA physicians diagnosed obstructive sleep apnea on the basis of diagnostic testing.  

Although the Veteran was presumptively exposed to herbicides in Vietnam, the Veteran has not alleged and the Board finds no evidence to support the supposition that his sleep apnea was caused by or is otherwise etiologically related to that exposure.  As noted above, sleep apnea is not on the list of conditions presumptively linked to herbicide exposure and there is no other medical or lay evidence to suggest a link in this case.  Therefore, the presumptive herbicide exposure does satisfy the in-service element of a service-connection claim.  See Shedden, 381 F.3d at 1167.

The Veteran has not alleged any other in-service injury or event that caused his sleep apnea.  Instead, the Veteran alleges that the symptoms which have been diagnosed as sleep apnea, though not diagnosed in service, first manifested during his active service.  An in-service manifestation of the symptoms would satisfy the in-service element.

The Veteran has testified that he "always had a rough time sleeping."  After some prompting from his representative, he indicated that he experienced during service the symptoms that his current treating physicians have diagnosed as sleep apnea.  When asked by the undersigned whether he had experienced symptoms longer than the 10 years indicated in the report on the 2009 VA sleep study, the Veteran first replied:  "Yes, I would think I'd - I have."  After a request for confirmation, he testified, "Yeah, I know I - I know I'd had it longer than that."  The Veteran's testimony regarding the nature and persistence of alleged in-service symptoms is tentative and vague, and therefore not credible.

In any case, the evidence of record all weighs against any indication that the sleep apnea emanates from service.   The VA physician who conducted the sleep study indicated that the Veteran had been having trouble for "at least 10 years, last yr is worse."  September 2009 VA Sleep Study Results.  The physician also noted that the Veteran denied sleep trouble as an adolescent or young adult.  

Moreover, the Veteran's service records contain no indication that the Veteran complained of or otherwise exhibited signs or symptoms of sleep apnea.  In fact, the Veteran explicitly denied "frequent trouble sleeping" and "frequent or terrifying nightmares" on his May 1972 Report of Medical History.  While the Board notes there is a mention of trouble sleeping in his service treatment records, it was specifically linked to pain caused by an acute genito-urinary condition not relevant to the claims on appeal.  See January 1970 Chronological Record of Medical Treatment ("...very sore and hurting badly.  Unable to sleep all day.").  To the extent the notation is relevant at all, it implies that trouble sleeping was unusual, rather than ordinary, for the Veteran.  The absence of any other notations of symptoms of sleep apnea, snoring, or sleep disturbances in his service treatment records weighs against the Veteran's assertion of an in-service manifestation.

Similarly, the Veteran did not complain of or seek treatment for symptoms of sleep apnea until more than 35 years after his discharge from the military.  In his testimony, the Veteran acknowledged this fact, but provided no explanation for the decades-long delay between service and his first reported symptoms.  This too weighs against finding an in-service manifestation.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("evidence of a prolonged period without medical complaint" is a factor that the Board may consider).

The Board finds that the Veteran is not a reliable historian with respect to the nature and persistence of sleep trouble he experienced during his service.  In making this determination, the Board recognizes that corroboration of the Veteran's statements is not required.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The passage of several decades would understandably make it difficult to have accurate recall.  However, his testimony was tentative and often ambiguous.  The Board simply does not find his statements to be reliable evidence of an in-service manifestation of sleep apnea.

As noted above, the other probative evidence of record is against finding any in-service manifestation or other etiological connection to service.  Given the state of the record, the Board finds that the Veteran did not manifest symptoms of sleep apnea during his active service or for many years after his discharge.

There is no other alleged or documented in-service event that, on the evidence of record, indicates that the Veteran's sleep apnea may be associated with his service, much less tending to establish a causal nexus.  The Veteran's claim fails on the first element of a service connection claim, that is, there was no in-service occurrence or aggravation of a disease or injury.  Shedden, 381 F.3d at 1167.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for sleep apnea is denied.

Erectile Dysfunction

The Veteran has been diagnosed with erectile dysfunction, so a current disability is not at issue.  He has not alleged direct service connection and there is no indication in the record that his erectile dysfunction is directly related to his service.  Every medical professional has linked his erectile condition to a medical condition rather than to any event or injury during service.  Moreover, the Veteran was first diagnosed with the condition many years after service and has specifically testified that his erectile dysfunction did not manifest until decades after service.  Given this state of the record, the Board will not further consider direct service connection.

The Veteran alleges that his erectile dysfunction is secondary to his already service-connected diabetes mellitus, type II.


In the context of claims for secondary service connection, a disability that is proximately due to or the result of a service-connected disability shall be service-connected.  See 38 C.F.R. § 3.310(a).  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the disease, will be service-connected.   See also Buckley v. West, 12 Vet. App. 76, 84 (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran believes that his erectile dysfunction is related to his service-connected diabetes.  While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. inability to obtain an erection); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology of a medically complex conditions nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his erectile dysfunction, particularly where there are multiple potential causes and a number of relevant diagnostic and clinical tests that require medical knowledge, training, and/or experience to understand and competently interpret.  See, e.g., Jandreau, 492 F.3d at 1377.  The Board will turn, then, to the medical evidence of record.

A February 2013 letter from a private physician points to an entry in the Veteran's VA treatment records, but does not otherwise offer an etiological opinion.  The identified July 2009 VA Urology Consult Note (misdated by the private physician as June 2009) indicates:  "Impression:  BPH, E.D., Nocturia probably due to diabetes."  Because the private physician has merely recounted another physician's "impression" and fails to offer any independent analysis or reasoning that could be evaluated by the Board, the Board finds the February 2013 letter has very little probative value with respect to the etiology of the Veteran's erectile dysfunction.

The July 2009 entry in the medical records does represent, however, at least a tentative opinion by the Veteran's treating VA physician.  Unfortunately, however, it is not clear from the physician's language whether the physician intended to convey that each of the listed conditions (benign prostatic hypertrophy, erectile dysfunction, and nocturia) were linked to the Veteran's diabetes or, instead, only that the Veteran's nocturia, the condition referred for evaluation, was so linked.  Even assuming the physician meant to indicate that all three conditions were probably linked to the Veteran's diabetes, the VA physician does not explain the basis of that opinion.  Various test results and other data are provided, but most of the weight of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").  The July 2009 Urology Consult Note is factually accurate, but the etiological opinion is not fully articulated and, so, the Board cannot determine what the reasoning is, much less whether that reasoning is sound.  The Board gives the opinion very little probative value.

In November 2009, a VA examiner opined, that the Veteran's erectile dysfunction was caused by an enlarged prostate rather than the Veteran's "well-controlled" diabetes.  The VA examiner also opined that diabetes did not aggravate the Veteran's erectile dysfunction.  In reaching these conclusions, the VA examiner considered the Veteran's medical records, presumably including the July 2009 Urology Consult Note, as well as her own examination conducted for the express purpose of determining the etiology of the Veteran's erectile dysfunction.  The VA examiner also had available the results of extensive laboratory testing and other diagnostic tests.  The VA examiner explained her reasoning which was well-supported by the medical evidence and persuasive.  The Board assigns significant probative value to this opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.

While the Board is not free to ignore the opinion of a treating physician, it may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Here, the opinions of several medical professionals are of record, and each of those mental health professionals was presumably qualified by training and experience to render the opinion.  Each of these opinions constitutes probative evidence.  However, it is the role of the Board as fact finder to determine what evidence is the most probative.  As explained above, the VA examiner's November 2009 opinion contains a more detailed and more convincing explanation of the physician's rationale than both the February 2013 opinion letter (which does not even clearly state an independent opinion) and the July 2009 Urology Consult Note.

The greater weight of the evidence is against finding that the Veteran's diabetes either caused or aggravated the Veteran's erectile dysfunction.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus (type II), is denied.

Duties to Assist and Notify

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the February 2013 videoconference hearing, the undersigned discussed the additional evidence necessary to substantiate the Veteran's claims.  The Veteran's testimony establishes that he understood the relevant criteria and that he understood that he could identify or submit any evidence that might assist him to substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.




When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Prior to the initial adjudication of the claims on appeal, the RO issued two letters in September 2009 which advised the Veteran of the criteria for service connection and of the criteria and legal principles relevant to his claim for an increased rating.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  Neither the Veteran nor his representative has identified any other relevant records or evidence.  The Board finds that VA has fulfilled its heightened duty to assist.  

With respect to examinations, the Veteran has been afforded several VA examinations pertinent to the claims on appeal including, specifically a November 2009 examination for the purpose of determining the etiology of his erectile dysfunction and a November 2009 examination to evaluate the current medical status of his service-connected left chest wall scar.  The examinations and opinions are adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  


While the Veteran has not been afforded an examination with respect to his sleep apnea, there is sufficient competent medical evidence of record to make a determination on the merits.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  In addition, as discussed above, the record does not contain evidence establishing that an in-service event or injury occurred which "may be associated" with the Veteran's current sleep apnea.  Specifically, although the requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold," see McLendon, 20 Vet.App. at 83, the record contains neither lay nor medical evidence suggesting the Veteran's sleep apnea may be associated, or even could be associated, with his presumed exposure to herbicides.  The only other assertion of an in-service event or injury is the Veteran's testimony that his sleep apnea first manifested in service.  The Board has determined that the Veteran's reports are unreliable and, so, they do not establish that an event, injury, or disease occurred in service.  McLendon, 20 Vet.App. at 83.  With respect to sleep apnea, the Board has sufficient evidence to make a decision on the merits and the evidence does not otherwise meet the criteria for entitlement to a VA examination.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.









							[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to an evaluation in excess of 0 percent disabling for service-connected left chest wall scar is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus (type II), is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


